Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1974, which reduced claimant’s benefit rate from $75 to $34 a week effective August 15, 1973 through December 31, 1973 and from $75 to $31 a week effective January 1, 1974, pursuant to section 600 of the Labor Law. Claimant, a supply assistant, worked for the Department of the Army for 23 years until she involuntarily retired on June 30, 1973. The record reveals that she received a pension of some $366 a month and that the Federal employer contributed more than 50% towards the pension. The sole issue is whether claimant’s benefits were properly reduced pursuant to section 600 of the Labor Law, resulting in overpayment to claimant. The board found that claimant’s benefits were subject to reduction and that there was an overpayment in the sum of $1,364. The record substantiates this finding. (Matter of Lipsky [Levine], 44 AD2d 95; Matter of Flynn [Levine], 42 AD2d 662.) Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.